Citation Nr: 1506433	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-18 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the appellant testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that throughout the period on appeal his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  He asserts that the severity of his service-connected disabilities would interfere with him performing both physical and sedentary employment.   

The evidence shows that the Veteran, who had been employed by VA since 2003, was temporarily placed in a variety of light duty detail positions after 2007, all which met his physical restrictions, but did not offer permanent reassignment.  Despite several job searches conducted, no position for which he qualified was identified, thus he was separated from his position effective on October 29, 2008.  

Service connection is currently in effect for hypertension with hypertensive nephropathy and heart disease, rated as 60 percent disabling effective June 15, 2004; anxiety disorder with mood disorder and alcohol abuse, rated as 50 percent disabling effective November 15, 2011; degenerative joint disease of the right ankle rated as 20 percent disabling effective May 12, 2007; lumbosacral spine strain and degenerative disc disease rated as 20 percent disabling effective September 11, 2007; degenerative joint disease of the left ankle status post arthroscopy rated as 20 percent disabling; surgical scar of the left ankle rated as 10 percent disabling effective April 24, 2006; status post scapholunate ligament tear of the left wrist, rated as 10 percent disabling from February 24, 2014 and; residuals of appendectomy rated as noncompensably disabling effective September 4, 2003.  As such the Veteran's combined disability rating as of May 12, 2007 was 80 percent, and it increased to 90 percent effective November 15, 2011.  Accordingly, during the course of the claim the Veteran met the percentage requirement criteria of 38 C.F.R. § 4.16(a) for consideration for a TDIU.  The remaining question before the Board is whether the Veteran is unemployable solely by reason of his service-connected disabilities, taking into account his educational and occupational background.

The Veteran's last VA examination to evaluate the claim for entitlement to a TDIU was in December 2008.  The examiner found that the Veteran was unsuitable for any job situation requiring prolonged walking or standing or stair climbing but would be suitable for sedentary employment.  The examiner specifically found that as far as hypertension and heart disease there were no present restrictions from employment provided he took his medicine.  Essentially, the left foot scar was found not to preclude employment.  With respect to the lumbosacral sprain he was found suitable for employment which did not involve hard impact activity, lifting, pushing, or shoving.  Finally, the left ankle made the Veteran unsuitable for employment requiring any prolonged standing or walking but would be suitable   for sedentary employment.  

Since the Veteran was last examined by VA, service connection has been granted for anxiety disorder with mood disorders and alcohol abuse, rated as 50 percent disabling effective November 15, 2011.  Service connection was also granted for a left wrist disability with an evaluation of 10 percent effective February 24, 2014.  Additionally, during his October 2014 hearing the Veteran alleged a worsening of symptoms.  Thus, a new comprehensive examination to determine the combined effect of his service-connected disabilities on his ability to secure and maintain substantially gainful employment is warranted.  

The Board notes that the claims file contains a January 2013 decision from the Social Security Administration (SSA) that found the Veteran was disabled as of November 28, 2011.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Therefore, the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based, should also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 

Finally, relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that if he feels there are additional treatment records which have not already been submitted that he wants VA to obtain, he should complete and return appropriate authorization forms for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are not duplicates of those contained in the claim file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all relevant treatment records for treatment received at VA Medical Centers dated since July 2014 that are not already in the claims file.

3.  Have the Veteran undergo a general VA examination to ascertain whether it is at least as likely as not that the Veteran's service-connected disabilities, when considered together, render him unemployable.  The claims folder must be provided to and reviewed by the examiner.

The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (hypertension with hypertensive nephropathy and heart disease, anxiety disorder with mood disorder and alcohol abuse, degenerative joint disease of the right ankle, lumbosacral spine strain and degenerative disc disease, degenerative joint disease of the left ankle status post arthroscopy, surgical scar of the left ankle, left wrist disability, and residuals of appendectomy), without regard to his age or the impact of any nonservice-connected disabilities render him unable to secure or follow a substantially gainful occupation, and, if so, when that unemployability began and what disability or disabilities caused his unemployability.   A rationale for the opinions expressed should be provided. 

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provide an appropriate opportunity   to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




